Order entered September 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00534-CV

         ASSOCIATION OF TAXICAB OPERATORS, USA, ET AL., Appellants

                                                V.

           WALAAL CORPORATION D/B/A AMBASSADOR CAB, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03638

                                            ORDER
       The clerk’s and reporter’s records are overdue. By order dated August 2, 2016, we

instructed the Dallas County District Clerk, to file, within twenty days, either the clerk’s record

or written verification that appellants have not paid or made arrangements to pay the clerk’s fee.

On August 4, 2016, the District Clerk provided written verification that appellants have not paid

the fee for preparation of the record. On September 6, 2016, the Court received “Appellants’

Supplemental Report on Status of Payment for Clerk’s Record.” Appellants inform the Court

that they have reached a payment plan with the District Clerk’s office. Pursuant to the payment

plan, appellants will make an initial payment of $765 and payments of $255 in each of the next

three months. We construe this document as a motion for an extension of time to file the clerk’s

record. We GRANT the motion to the extent that we extend the time to file the clerk’s record
to DECEMBER 9, 2016. We caution appellants that if the clerk’s record is not filed by

DECEMBER 9, 2016, the Court may dismiss the appeal for want of prosecution without further

notice. See TEX. R. APP. P. 37.3(b).

       In the same August 2, 2016 order, we ordered Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court, to file, within twenty days, either the reporter’s record,

written verification that no hearings were recorded, or written verification that appellants have

not paid or made arrangements to pay for the reporter’s record. As of today’s date, neither the

reporter’s record nor either of the requested written verifications has been filed.

       We again ORDER Ms. Dobbins to file, WITHIN TEN DAYS of the date of this order,

either (1) the reporter’s record, (2) written verification that no hearings were recorded, (3)

written verification that appellants have not requested preparation of the reporter’s record, or (4)

written verification that appellants have not paid or made arrangements to pay for the reporter’s

record. We caution appellants that if we receive written verification that no hearings were

recorded or written verification of no request or no payment, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre, Ms.

Dobbins, and counsel for all parties.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE